Case 2:21-cv-02347-FLA-DFM Document 11 Filed 08/31/21 Page 1 of 3 Page ID #:50


                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                   CIVIL MINUTES - GENERAL

   Case No. 2:21−cv−02347−FLA−DFM                      Date       August 31, 2021

   Title        COLTON BRYANT V. IK LEE INVESTMENT, INC., ET AL




   Present:        The Honorable     Fernando L. Aenlle−Rocha , U. S. District Judge
                   V.R. Vallery                                 Not Reported
                   Deputy Clerk                            Court Reporter/Recorder

      Attorney(s) Present for Plaintiff(s):          Attorney(s) Present for Defendant(s):
                 Not Present                                     Not Present


  Proceedings:      (IN CHAMBERS) ORDER TO SHOW CAUSE WHY THE COURT
                    SHOULD EXERCISE SUPPLEMENTAL JURISDICTION OVER
                    THE STATE LAW CLAIM


        The Complaint filed in this action asserts a claim for injunctive relief arising out of
   an alleged violation of the Americans with Disabilities Act (the “ADA”) and a claim
   for damages pursuant to the California's Unruh Civil Rights Act (the “Unruh Act”),
   Cal. Civ. Code §§ 51-53. In the Complaint, Plaintiff requests the court exercise
   supplemental jurisdiction over the Unruh Act Claim pursuant to 28 U.S.C. § 1367.
         The United States Supreme Court has recognized supplemental jurisdiction “is a
   doctrine of discretion, not of plaintiff's right, and that district courts can decline to
   exercise jurisdiction over pendent claims for a number of valid reasons.” City of Chi. v.
   Int'l Coll. of Surgeons, 522 U.S. 156, 172 (1997) (internal quotation marks and citations
   omitted).
           The supplemental jurisdiction statute codifies these principles. After
           establishing that supplemental jurisdiction encompasses “other claims” in the
           same case or controversy as a claim within the district courts' original
           jurisdiction, § 1367(a), the statute confirms the discretionary nature of
           supplemental jurisdiction by enumerating the circumstances in which district
           courts can refuse its exercise:
                “(c) The district courts may decline to exercise supplemental jurisdiction
                over a claim under subsection (a) if --
                “(1) the claim raises a novel or complex issue of State law,

  Page 1 of 3                        CIVIL MINUTES−GENERAL
Case 2:21-cv-02347-FLA-DFM Document 11 Filed 08/31/21 Page 2 of 3 Page ID #:51
                “(2) the claim substantially predominates over the claim or claims over
                which the district court has original jurisdiction,
                “(3) the district court has dismissed all claims over which it has original
                jurisdiction, or
                “(4) in exceptional circumstances, there are other compelling reasons for
                declining jurisdiction.” 28 U.S.C. § 1367 (c).
        Depending on a host of factors, then -- including the circumstances of the
        particular case, the nature of the state law claims, the character of the
        governing state law, and the relationship between the state and federal claims -
        - district courts may decline to exercise jurisdiction over supplemental state law
        claims. The statute thereby reflects the understanding that, when deciding
        whether to exercise supplemental jurisdiction, “a federal court should consider
        and weigh in each case, and at every state of the litigation, the values of
        judicial economy, convenience, fairness, and comity”
   Id. at 173 (quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988)); see
   also Acri v. Varian Assocs., 114 F.3d 999, 1000 (9th Cir. 1997) (recognizing district
   courts have discretion to decline to exercise supplemental jurisdiction under § 1367
   (c)).
         In 2012, California adopted a heightened pleading standard for lawsuits brought
   under the Unruh Act to combat the influx of baseless claims and vexatious litigation in
   the disability access litigation sphere. Cal. Code Civ. Proc. § 425.50. The stricter
   pleading standard requires a plaintiff bringing construction-access claims¹ to file a
   verified complaint alleging specific facts concerning the plaintiff's claim, including the
   specific barriers encountered or how the plaintiff was deterred and each date on which
   the plaintiff encountered each barrier or was deterred. See id. § 425.50(a). California
   also imposed a “high-frequency litigant fee” in 2015 in response to the “special and
   unique circumstances” presented by certain plaintiffs and law firms filing an outsized
   number of Unruh Act Lawsuits. Cal. Gov't Code § 70616.5.




   ¹ ‘“Construction-related accessibility claim’ means any civil claim in a civil action with
   respect to a place of public accommodation, including, but not limited to, a claim
   brought under [Cal. Civ. Code] Section 51, 54, 54.1, or 55, based wholly or in part on
   an alleged violation of any construction-related accessibility standard, as defined in
   paragraph (6).” Cal. Civ. Code § 55.52(a)(1). ‘“Construction-related accessibility
   standard’ means a provision, standard, or regulation under state or federal law requiring
   compliance with standards for making new construction and existing facilities
   accessible to persons with disabilities, including, but not limited to, any provision,
   standard, or regulation set forth in Section 51, 54, 54.1, or 55 of this code, Section
   19955.55 of the Health and Safety Code, the California Building Standards Code (Title
   24 of the California Code of Regulations), the federal Americans with Disabilities Act
   of 1990 (Public Law 101-336; 42 U.S.C. Sec. 12101 et seq.), and the federal Americans
   with Disability Act Accessibility Guidelines (Appendix A to Part 36, of Title 28, of the
   Code of Federal Regulations).” Cal. Civ. Code § 55.52(a)(6).



  Page 2 of 3                         CIVIL MINUTES−GENERAL
Case 2:21-cv-02347-FLA-DFM Document 11 Filed 08/31/21 Page 3 of 3 Page ID #:52


        In recognition of California's effort to reduce the abuse of California's disability
   access laws, district courts within the state have determined that the interests of fairness
   and comity counsel against exercising supplemental jurisdiction over
   construction-access claims brought under the Unruh Act. See, e.g. Schutza v.
   Cuddeback, 262 F. Supp. 3d 1025, 1031 (S.D. Cal. 2017) (“[T]he Court finds it would
   be improper to allow Plaintiff [a high frequency litigant] to use federal court as an
   end-around to California's pleading requirements. Therefore, as a matter of comity, and
   in deference to California's substantial interest in discouraging unverified disability
   discrimination claims, the Court declines supplemental jurisdiction over Plaintiff's
   Unruh Act Claim.”).
         In light of the foregoing, the court ORDERS Plaintiff to show cause in writing
   why the court should exercise supplemental jurisdiction over the Unruh Act claim and
   any related state law claims. See 28 U.S.C § 1367(c). In responding to this Order to
   Show Cause, Plaintiff shall identify the amount of statutory damages Plaintiff seeks to
   recover. Plaintiff and his or her counsel also shall support their responses to the Order
   to Show Cause with declarations, signed under penalty of perjury, providing all facts
   necessary for the court to determine if they satisfy the definition of a “high-frequency
   litigant” as provided by Cal. Code Civ. Proc. § 425.55(b)(1) & (2).
        Plaintiff shall file a Response to this Order to Show Cause within fourteen (14)
   days of this Order. Failure to timely or adequately respond to this Order to Show Cause
   may result in the court declining to exercise supplemental jurisdiction over the Unruh
   Act claim and any related state law claims and dismissing such claim or claims without
   further notice, pursuant to 28 U.S.C. § 1367(c). The Court may set a hearing on the
   OSC after reviewing the parties' responses, if necessary.




        IT IS SO ORDERED.




                                                                     Initials of Clerk: tf




  Page 3 of 3                      CIVIL MINUTES−GENERAL
